        Case 1:18-cv-11924-FDS Document 53-1 Filed 05/07/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )   CIVIL ACTION NO. 1:18-cv-111924-FDS
                                     )
WILMINGTON SAVINGS FUND              )
SOCIETY FSB, CHRISTIANA              )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
___________________________________ )

                          TEMPORARY RESTRAINING ORDER
                           AND PRELIMINARY INJUNCTION

       The Temporary Restraining Order and Preliminary Injunction are allowed, the auction

sale scheduled for May 15, 2019 at 2:00 PM will be cancelled, and a hearing on Plaintiff’s

Preliminary Injunction will be heard on May 27, 2019, when the Parties are next before the Court

for a Summary Judgment Hearing.

   1. Plaintiff has shown that it clearly has an ascertainable right in need of protection, to

       prevent the May 15, 2019 auction sale of his home;

   2. Plaintiff has shown that there is a fair question that Plaintiff will succeed on the merits;

   3. Plaintiff has shown that it will suffer irreparable harm if an injunction does not issue,

       because his home will be sold at the May 15, 2019 auction sale.

   4. Plaintiff has shown that it has no adequate remedy at law or in equity in that absence of a

       temporary restraining order his home will be sold at the May 19, 2019 auction sale.
           Case 1:18-cv-11924-FDS Document 53-1 Filed 05/07/19 Page 2 of 2



   WHEREFORE, IT IS HEREBY ORDERED:

        1. Wilmington shall be temporarily restrained from hold an auction sale of the

             Vanderhoop Property

        2. This Temporary Restraining Order shall remain in full force and effect pending

             hearing on Plaintiff’s Motion for Preliminary Injunction on May 27, 2019, unless

             sooner modified or dissolved.

        3. Bond is waived for cause



Entered:



_______________________________

Judge




                                                 2
